Affirmed and Memorandum Opinion filed January 27, 2005








Affirmed
and Memorandum Opinion filed January 27, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00006-CR
____________
 
CHRISTOPHER L.
HESTER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th
District Court
Harris County, Texas
Trial Court Cause No. 958,759
 

 
M E M O R A N D U M  O P I N I O N
Appellant entered a plea of guilty to the
offense of aggravated assault, and a jury assessed punishment at confinement
for five years in prison and a $5,000 fine. 





Appellant was convicted on December 12,
2003 and filed notice of appeal on January 6, 2004.  The reporter=s record was due
in this court on February 10, 2004.  No
record was filed and the court reporter for the 179th District Court informed
this court that appellant had not made arrangements to pay for the reporter=s record.  After appellant failed to respond to various
letters and an order from this court, on September 2, 2004, this court issued
an order abating the appeal so that the trial court could hold a hearing to
determine whether appellant is indigent and whether he desires to prosecute his
appeal.  During the hearing, appellant
represented that he was going to pay the court reporter for the record within
the week.  The trial court filed a record
of that hearing, which reflects that appellant is not indigent, is represented
by retained counsel, and desires to prosecute his appeal.  The trial court further determined that
appellant would pay for the reporter=s record within
one week and ordered appellant to file a brief by November 1, 2004.  Neither the reporter=s record nor a
brief has been filed.  
On November 19, 2004, the State filed a
motion to consider the appeal without briefs. 
Appellant filed no response.  If
the trial court has found that appellant is not indigent, but has not made the
necessary arrangements for filing a brief, the appellate court may consider the
appeal without briefs, as justice may require. 
Tex. R. App. P. 38.8(b)(4).  Because the trial court has already held one
hearing to make the findings required under rule 38.8, and we can finding
nothing in the rules or case law that requires this court to once again send
this matter to the trial court, we decline to do so.  Therefore, we grant the State=s motion and
consider the appeal without a reporter=s record or
briefs.
The clerk=s record reveals
appellant filed a pretrial discovery order and a motion for a witness to be provided
with street clothes.  Both motions were
granted.  No post-judgment motions were
filed.  Absent briefs, no points of error
are before us.  Finding no fundamental
error, we affirm the trial court=s judgment.
 
 
PER CURIAM
 
 
Judgment
rendered and Memorandum Opinion filed January 27, 2005.
Panel consists
of Justices Yates, Edelman and Guzman.
Do Not Publish C Tex.
R. App. P. 47.2(b).